 Case 2:18-cv-00295-JRG Document 202 Filed 01/15/20 Page 1 of 2 PageID #: 3987



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

SAS INSTITUTE INC.,                               §
                                                  §
               Plaintiff,                         §
                                                  §
v.                                                §   CIVIL ACTION NO. 2:18-CV-00295-JRG
                                                  §
WORLD PROGRAMMING LIMITED,                        §
LUMINEX SOFTWARE, INC., YUM!                      §
BRANDS, INC., PIZZA HUT, INC.,                    §
SHAW INDUSTRIES GROUP, INC.,                      §
                                                  §
               Defendants.                        §

                                               ORDER
        Before the Court is (1) Defendants’ Motion to Compel Responses to Interrogatories No. 8

 and 9 (the “Motion to Compel Responses”) (Dkt. No. 129); (2) Plaintiff’s Motion to Compel WPL

 to Produce Executable Versions of the Accused WPS Software (the “Motion to Compel Software”)

 (Dkt. No. 156); and (3) Defendants’ Motion to Compel Compliance with P.R. 3-1 (the “Motion to

 Compel Contentions”) (Dkt. No. 165). Having considered the same, the Court is of the opinion

 that each motion should be and hereby is DENIED.

        Defendants’ Motion to Compel Responses seeks more complete responses to Defendants’

 Interrogatories No. 8 and 9. The Court finds that Plaintiff’s responses are sufficient particularly in

 light of the early stage of litigation in which this motion was filed. However, the Court notes

 Plaintiff’s continuing obligation to supplement its responses to interrogatories as it becomes aware

 of additional information. The Court’s denial is without prejudice to Defendants refiling a similar

 motion if they believe this obligation has not been met.

        Plaintiff’s Motion to Compel Software asks the Court to compel Defendant World

 Programming Limited (“WPL”) to produce executable versions of the accused WPS software
Case 2:18-cv-00295-JRG Document 202 Filed 01/15/20 Page 2 of 2 PageID #: 3988



rather than merely making it available for inspection at the office of their counsel. The Court finds

that SAS has failed to show that inspection of the WPS software at WPL’s counsel’s office would

be unduly burdensome. The Court notes WPS’s representation that the distance between the offices

of counsel for Plaintiff and the offices of counsel for WPL, where the WPS software was made
    .
available for inspection, is roughly two city blocks. (Dkt. No. 161 at 1.)

       Defendants’ Motion to Compel Contentions asks the Court to compel more specific

Infringement Contentions from Plaintiff that specify the alleged infringement of certain claim

limitations. The Court finds that Plaintiff had adequately specified the components of the accused

product that it contends meet these limitations.

       For these reasons, the motions are DENIED.

      So ORDERED and SIGNED this 15th day of January, 2020.




                                                          ____________________________________
                                                          RODNEY GILSTRAP
                                                          UNITED STATES DISTRICT JUDGE
